The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious a ball screw device comprising a ball screw nut; wherein a circulation member is attached to an attachment hole radially penetrating the ball screw nut and a circulation path thereof; wherein a facing surface of the circulation member that faces an inner peripheral surface of the attachment hole includes a pressing area; wherein as viewed in an axial direction of the ball screw nut, the pressing area includes a contact surface located on the inner circumferential surface of the ball screw nut; and the contact surface is formed in a curved shape matching an outer circumferential surface of the ball screw nut, see fig. 9, elements 102, 103, and page [0046] of the Specification, “a posture of the circulation member 81 immediately before the protruding portions 101 to 104 are in pressure-contact with the inner peripheral surface of the attachment hole 82 can be stabilized, thereby improving the assemblability.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611